Citation Nr: 1412772	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, insomnia and depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for headaches, to include as secondary to acquired psychiatric disorder.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1989 to June 1989.  The Veteran also had active duty for training (ACDUTRA) with the U.S. Air Force Reserves until April 1998 when she was discharged honorably.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Board observes that both paper and electronic claims files exist for the Veteran.  Both the paper and electronic records have been reviewed in the adjudication of the Veteran's appeal.

In February 2014, the Veteran testified at a hearing at the Board's office in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  

For reasons explained in the body of this decision, the Board finds that the issue of entitlement to service connection for a psychiatric disability was improperly categorized as a new and material evidence claim.  Therefore, the issue has been recharacterized on the title page of this decision.

The Veteran's claim was adjudicated as one for service connection for depression and anxiety.  At the hearing, the Veteran also described symptoms of PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As will discussed below, the Board finds that the evidence shows that entitlement to service connection for anxiety and depression is warranted, but that there is not enough evidence to grant service connection for PTSD at this time.  Therefore, the Board will divide the issue into separate issues as noted above.  

The issue of service connection for PTSD and headaches and entitlement to a total rating based on unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's anxiety, depression, and insomnia were manifested during active duty for training and have been related to the same.


CONCLUSION OF LAW

Anxiety, depression, and insomnia were incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pending Claim

The Veteran initially filed a claim for anxiety and depression in October 2001.  The RO denied her claim February 12, 2003 and notice of the decision was sent to the Veteran February 14, 2003.  Within the appeal period of this decision, the Veteran submitted documents to VA, which were date-stamped as being received by the VA on February 20, 2003.  These documents were misfiled and were not found until late 2004.  This evidence included Personnel Data Changes for her civilian position and performance reviews for November and July of 1996.  These documents were not previously submitted and are material to her claim that she experienced harassment at her job while on active duty for training.  

VA regulation, 38 C.F.R. § 3.156(b), requires that a claim will be considered a "pending claim" if new and material evidence is received prior to the expiration of the appeal period.  In those circumstances, the new and material evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this case, the Veteran's claim for service connection for anxiety and depression was characterized as a new and material claim in the August 2010 RO decision, based on the 2004 date that the documents were discovered.  Given the VA date stamp within the appeal period, however, the Board finds that new and material evidence was submitted within the appeal period.  Therefore, the Veteran's claim for an acquired psychiatric disability has been pending since her original October 2001 claim.  Therefore, the Board has recharacterized the issue as entitlement to service connection for anxiety and depression, removing the new and material evidence requirement.

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the Board is granting the benefit sought in full, no discussion of whether VA met this duty is required, as no prejudice can flow to the Veteran.
Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  "Active military service" includes periods of active duty, periods of active duty for training (ACDUTRA) in which a service member was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which a person was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Generally, this refers to the two weeks of annual training that each Reservist or National Guard member must perform each year.  It can also refer to the member's initial period of training.

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The record shows that the Veteran is currently treated for anxiety, depression, and insomnia.  Therefore, the first element of service connection, that of a current disability, is established.  

Regarding the event on active duty necessary for establishing service connection, the Board notes that the Veteran has many types of active service, by virtue of her active duty and her membership in the Reserves.  The claims file also confirms that she worked as a civilian federal employee with the Defense Logistics Agency for five years prior to enlistment in the U.S. Air Force in 1988.  The Veteran further reported that she continued to carry her federal position in "Procurement" in finance and accounting of defense contract through her service as a reservist at McGuire Air Force Base until December 1995.  At that time, she claims to have become active duty for 514th Logistics Group Command at McGuire and maintained reserve status until January 2000.  This civilian service is not considered active duty; however, the Board notes that it overlapped both in time and location with her Reserve service. An ANG/USAFR Point Credit Summary documented that the she had reserve duty from December 1988 to December 1999, including active duty for training in 1995 and 1996.  The exact months and days she had active duty training for this period are not indicated.  

Treatment records from McGuire Air Force Base dated in September 1996 note that the Veteran had a history of needing Zoloft, but there were several question marks written in this record.  In a second September 1996 treatment record, the Veteran explained that she needed Zoloft due to the death of her children's father and her father dying eleven months later.  After those incidences, she went into basic training.  She reported that she had been well since that time.  She was diagnosed with situational depression/grief and allowed to return to full duty.  A February 1999 treatment record notes chronic recurrent depression.  In March 1999, the treatment provider noted that she was medically stable but had not worked since 1996 because of harassment in the work place and was pursing this legally.  The provider further explained that she was first seen for depression and insomnia in 1998 and then in December 1998 and February 1999.  She was diagnosed with major depression recurrent.  She was found incompatible with continuing military service.   

From 1995 to 1996, the Veteran experienced harassment which created a hostile work environment which eventually led to her release from civilian duty in December 1996.  At the hearing, the Veteran testified that during her employment in 1995 and 1996, she was an Army Reserve Technician (ART) which required her to work in uniform and also participate on weekend obligation as a reservist.  The Veteran testified that she was in the same unit for her weekend trainings as she was during the week for her civilian position.  She further testified that she had two weeks of training from July 22, 1996 through August 5, 1996.  

The Veteran testified that she sought psychiatric attention August 17, 1996 and September 14, 1996 during one of her active duty for training weekends.  She further testified that the harassment occurred both during the week and during the weekends.  For instance, no lodging would be provided for her during the weekend drill training, which the Veteran believes was the continued harassment she was experiencing during the week.  The Veteran further noted that when she was terminated from her civilian position in 1996, she was assigned to a different unit for her Reserve training weekends.  However, in 1998, she was assigned to a unit that worked in conjunction with the previous unit that harassed her and the harassment began again until her discharge from the Reserves due to her psychiatric disorder, to include on periods of active duty for training.  

In summary, the Veteran contends that the harassment she experienced during her civilian job and on her active duty for training weekends caused her current psychiatric disability.  The record corroborates that she indeed had active duty for training in 1995 and 1996 during the time of the harassment.  Treatment records on those active duty training weekends show reports of depression.  Therefore, the second element of service connection is established.

The remaining question is whether the current psychiatric disabilities are related to the incidents on active duty for training.  In that regard, the Veteran submitted two positive opinions from her VA psychiatrist,  Dr. H.  In a December 2010 letter, Dr. H noted that he had reviewed medical records from 1998 and 1999, while the Veteran was on active reserve duty, that show treatment for anxiety and depression.  In one record, the physician documented that the Veteran required treatment for depression in 1996 while on active duty.  Dr. H. concluded that the Veteran should be afforded a VA examination to determine whether the criteria for service connection have been met.

In February 2012 letter, Dr. H. opined that the experience in the Air Force traumatized the Veteran in ways that continued to affect her ability to function both socially and occupationally.  Dr. H. noted the Veteran's reports of harassment from her unit in 1997 and that she filed an EEO complaint.  After filing the 
EEO complaint, harassment escalated and rumors were circulated about the Veteran providing sexual favors to a high ranking officer.  This experienced traumatized the Veteran at the time and continues to traumatize her.  The examiner noted that she was anxious, depressed and had insomnia because of this harassment.

In short, the Board finds that the Veteran's testimony that she experienced harassment is credible and corroborated by records included in the claims file.  VA treatment records show current diagnoses for insomnia, anxiety and depression.  The February 2012 opinion relates these diagnoses to the harassment she experienced during her active military service.  Resolving all doubt in the Veteran's favor, the Board finds that service connection for anxiety, depression, and insomnia is warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and insomnia, is granted.  


REMAND

The Veteran argued at her hearing before the undersigned that she currently has PTSD due to the harassment she experienced during service.  As noted in the introduction, pursuant to the Clemons case, all psychiatric symptoms raised by the Veteran will be considered in a claim for a psychiatric disorder. Above, the Board has granted service connection for anxiety, depression, and insomnia, based on evidence of the current diagnoses and medical evidence linking them to her service. Given the nature of psychiatric disorders, and the structure of the rating schedule, different diagnoses are generally not rated separately. The same is to be said if service connection is ultimately granted for PTSD.

However, as the Veteran raised the issue of PTSD, it too is on appeal.  Regulations provide for specific steps to be taken in claims for PTSD, which have not been accomplished in this case, as it had not been raised before.  Currently, there is no Axis I diagnosis of PTSD included in the claims file.  As recently as February 2013, a VA treatment record notes only possible PTSD.  However, because the RO has not yet had the opportunity to adjudicate this issue, the Board may not do so in the first instance.  For these reasons, the Board finds that this issue should be remanded for further development.

The Veteran claims that her headaches are secondary to her psychiatric disorder.  Specifically, she testified that her headaches only occurred after she was harassed, and therefore are due to her psychiatric disorders.  VA treatment records show a current diagnosis for headaches, but no evidence in the file shows a relationship between her headaches disorder and her now service-connected psychiatric disorders.  As service connection has been granted for anxiety, depression, and insomnia, the Board finds that this issue must be remanded in order to obtain an opinion on the secondary theory of entitlement.

The Veteran testified during the hearing that she was currently in the process of reapplying for benefits from the Social Security Administration (SSA).  As it is unknown whether the Veteran proceeded with the application, the Board cannot conclude, based upon this single reference, that there are any relevant, outstanding records in the custody of SSA. If the Veteran has, in fact, pursued disability compensation benefits from SSA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating the claim for TDIU.  Thus, based on the circumstances of this particular case, the Board concludes the agency of original jurisdiction should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Given the grant of service connection in the instant decision, the Board finds that additional inquiry must be made into whether the Veteran qualifies for a total disability evaluation based on individual unemployability.  Upon remand, after a rating is established for PTSD, and the remaining service connection claim is adjudicated, an opinion should be obtained as to whether her service-connected disabilities preclude substantial gainful employment.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Attempt to obtain additional information from the Veteran about whether she has applied for, and has received a decision on, disability benefits by the Social Security Administration (SSA).  If the Veteran indicates that she has in fact applied, contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

2.  After the above development has been completed, to the extent possible, schedule the Veteran for a VA examination by a VA psychologist or psychiatrist to determine whether she has PTSD which is related to her service.  

The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  Note that service connection is in effect for anxiety, depression, and insomnia, based on in-service harassment.  The question is whether this stressor supports the diagnosis of PTSD under DSM IV criteria.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

Additionally, the examiner is asked to provide an opinion as to whether the Veteran's psychiatric disabilities, other than PTSD, preclude her from gainful employment.

3.  After the above development in paragraph 1 has been completed, to the extent possible, schedule a VA examination to determine the nature and etiology of the Veteran's claimed headache disorder.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present headache disorders.  With respect to any currently present headache disorder, the examiner is asked to provide an opinion as to the following:

a. whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is caused by the Veteran's service-connected psychiatric disabilities of anxiety, depression, and insomnia.

b. whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is aggravated (permanently worsened) by the Veteran's service-connected psychiatric disabilities of anxiety, depression, and insomnia.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

4. The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


